Bird, J.
Defendants are three elderly ladies who, in September, 1916, resided on a farm of 75 acres one mile from the village of Wayne. On September 26, 1916, Mr. Carlton A. Beardsley, a lawyer and real estate dealer, who resided in Detroit, called upon them at their home and inquired of Sarah and Caroline if they desired to sell their farm. They indicated they might be induced to do so. Considerable talk ensued about thé price, after which Mr. Beardsley drew up an option, giving to himself the right to purchase the premises at any time within three months from that date for a consideration of $11,500, and reciting the terms of payment. Upon acceptance and compliance with said option it provided for a warranty deed of and a merchantable title to the premises. After reading the option over to them some assurances were made to them as to its binding effect. The understanding which they got therefrom was that it did not bind either party. But the option was signed by Caroline and Sarah and was taken into an adjoining room, in which Jane lay ill, for her signature. Sarah returned after a time and announced that Jane refused to sign it. Mr. Beardsley then went away taking the option with him. On December 18th lie ac- , cepted the option and made a tender of the payments in compliance therewith, but neither Sarah nor Caro*362line would accept it. They announced to him, he says, that they had concluded they would not sell. Subsequently Mr. Beardsley assigned the contract to plaintiff and this bill was filed to enforce the contract specifically.
The defenses were:
(1) That their signatures were procured by fraud.
(2) That there' was no consideration for the option.
(3) That the option does not affect the right of survivorship and is unenforceable and void.
At the conclusion of the hearing the chancellor announced that, in his opinion, the contract was invalid and for that reason refused to enforce it.
1. We are not impressed by a perusal of the record that the testimony establishes such a case of fraud, with respect to obtaining their signatures, as would justify setting aside the contract. It fairly appears that Sarah and Caroline were desirous of selling their interest in the premises, and the only question between them was one of price, and this appears to have been satisfactory to them at the time. In view of this the claimed statements of Mr. Beardsley with reference, to the extent to which the option would bind them is not very important.
2. The consideration for the option was recited therein as one dollar. It appears that this was paid to them, or, at least, left on their table for them. We think this satisfied the question of consideration. See Wilcox v. Cline, 70 Mich. 517; Mier v. Hadden, 148 Mich. 488 (12 Ann. Cas. 88).
3. The option, when accepted, was not void and was not necessarily unenforceable as against Sarah and Caroline by reason of the fact thát the lands were held' by the three sisters in joint tenancy with the incident of survivorship.
“It is well settled, however, that a joint tenant may *363alienate or convey to a stranger his part or interest .in the joint property, in which the grantee becomes a tenant in common with the other co-tenants, but they as to each other remain joint tenants.” 23 Cyc. p. 495.
We do not think this objection furnishes any legal reason for refusing specific enforcement.
We are of the opinion, however, that enforcement of the contract should be denied upon another phase of the case. The title was held by the three sisters in joint tenancy. Mr. Beardsley had notice of the status of the title, as he' was informed by one of the defendants when he secured the option. He was advised that Jane, one of the joint tenants, would not sign the option, and she did not sign it. Notwithstanding this information, he took an option from Caroline and Sarah, obligating them to furnish, upon compliance with its terms, a warranty deed of the premises, or of their interest therein, and such a title as was merchantable. Being a lawyer he doubtless knew that Sarah and Caroline could not convey by warranty deed without making themselves liable on the covenant, that their interests were free from incumbrances. He knew that they could not deliver to him a merchantablé title while Jane lived, because their warranty deeds would be subject to Jane’s rights of survivorship.
Mr. Beardsley was a keén, shrewd business man and lawyer, who had dealt much in real estate. Defendants were old ladies. They had always lived there upon the farm and they were all nearly 70 years of age. They had had very little business experience. Knowing this Mr. Beardsley should have been frank and advised them of the situation they would be placed in if the option were accepted, or he should have .substituted the word “quitclaim” in place of “warranty” in the option. His failure to do so probably did not *364amount to an actual fraud because he stood in no fiduciary relation to them, but his failure to so advise them, under the circumstances, shows a disposition on his part to overreach in the transaction and take advantage of the fact that they did not know nor appreciate the situation they were being placed in if the deal were consummated. This failure upon his part does not entitle him to favorable consideration in a court of equity.
The attitude of the courts in such cases has been stated as follows:
“Where a contract has been procured by overreaching on the plaintiff’s part, or if it had been artfully contrived as- a snare to bind the defendant in a manner which he did not comprehend at the time he became a party to it, the agreement will not be enforced by a court of equity. Thus, if one party to a contract is ignorant and illiterate, and has been overreached and improperly persuaded to execute it, specific performance of the agreement will not, as a rule, be decreed against him.” 25 R. C. L. p. 240.
See, also, Gibb v. Mintline, 175 Mich. 626; Van Norsdall v. Smith, 141 Mich. 355; Van Deusen v. Brown, 167 Mich. 49; Banaghan v. Malaney, 200 Mass. 46 (85 N. E. 839, 19 L. R. A. [N. S.] 871).
It is held in Cuff v. Dorland, 50 Barb. (N. Y.) 438, that a court of equity will not decree specific performance of a contract in favor of a party merely because he is not guilty of sufficient fraud or deceit to constitute a legal defense to the contract.
Another reason occurs to us why the prayer of the bill should be denied. When Mr. Beardsley accepted the option without the signature of Jane he did not contemplate that he was getting anything more than a two-thirds interest in the premises. Now, because'' Jane is deceased since the filing of the bill, and Sarah and Caroline have succeeded to her interest, we are asked to compel them to convey the entire estate. This *365is something which they never agreed to do, something which Beardsley could not have secured if Jane had lived, and something which Mr. Beardsley did not understand at the time he had acquired.
For the reasons indicated the relief sought will be denied. The decree is affirmed, with costs to the defendants.
Steere, Brooke, Fellows, Stone, Clark, and Sharpe, JJ., concurred. Moore, C. J., did not sit.